DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 is being considered by the examiner.

Claim Objections
Claims 2, 6, and 14 are objected to because of the following informalities:  

claims 2 and 14 recite “an class” in the “perform collation” clause
claims 2 and 6 recite “similaritybetween” in the “perform collation” clause

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one per se unless otherwise defined in the application to exclude ineligible signal embodiments. When looking to the Specification of the published application, paragraphs 137-139 recites some hardware examples for the CRM. However, the conditional nature of this language (e.g. “such as”) leaves the CRM open-ended. In addition, non-statutory embodiments are not explicitly excluded in the application. Therefore, the claim(s) as a whole, given BRI and in light of the Specification, has/have embodiments that are drawn to a signal per se and is/are ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5 and 9, both in their final clause state to “select the K reference vectors similar to the input vector”. However, the previous recitation of K reference vectors does not specify that they are supposed to be similar to the input vector. The language therefore leads to confusion on if this is a new recitation or if the previous recitation was supposed to include that the K reference vectors are similar to the input vector. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasukawa et al, U.S. Publication No. 2012/0082370.

Regarding claim 1, Yasukawa teaches a feature selection device comprising: 

a hardware processor (see Yasukawa claim 21) configured to: 

generate, based at least in part on input data (see Figure 13, matching image), an input vector comprising input data features indicating features of the input data (see Figure 9 matching-side feature extraction means 10 and claim 25), the input data features comprising D number of features, D being an integer equal to or larger than two (see paragraph [0067] referring to the elements being pixels, plural); and 

generate first specification information that specifies d selected features among the input data features of the input vector, based at least in part on a plurality of reference vectors and the input vector (see Figure 13, matching feature selecting means 3a and paragraph [0069]), the plurality of reference vectors each comprising reference features in the same form as the input vector, the reference features comprising the D number of features (see paragraph [0068]), d being an integer equal to or larger than one and smaller than D (see paragraph [0070]).

Regarding claim 2, Yasukawa teaches all the limitations of claim 1, and further teaches wherein the hardware processor is further configured to: 

perform collation to determine whether an [sic] class to which the input data belongs is identical to a class to which registered data from which a registered vector is derived belongs, based at least in part on a degree of similaritybetween [sic] the input vector and the registered vector with respect to the d selected features specified by the first specification information (see Yasukawa Figure 13, matching judgement means 6 and paragraphs [0072] and [0085]), the registered vector comprising registration features in the same form as the input vector, the registration features comprising the D number of features (see paragraph [0068]).

Method claim 14 recites similar limitations as claim 2, and is rejected under similar rationale. 

Claim 15 recites a computer program product comprising a computer readable medium comprising programmed instructions, wherein the instructions, when executed by a computer, cause the computer to function as various units the perform the method of claim 14, which Yasukawa further teaches (see Yasukawa claim 21).

Regarding claim 13, Yasukawa teaches all the limitations of claim 1, and further teaches wherein a plurality of original data sets from which the plurality of reference vectors are derived are associated with a plurality of classes in a one-to-one manner, each of the plurality of original data belongs to a corresponding class (see Yasukawa paragraphs [0023] and [0178], wherein the classes are individual people with respective registered images taken by the photographing means 7 of Figure 13).

Allowable Subject Matter
Claims 3, 4, 6-8, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, Yasukawa teaches that the “d” features that are selected to eliminate features that have errors or excessive noise in the vectors, not to lower a degree of similarity as claimed. 

Regarding claim 6, Yasukawa teaches that the “first specification information” relates to which features of each vector have errors. Therefore, the reference fails to teach second specification information and using a first and second degree of similarity. 

Claims 5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang et al, U.S. Publication No. 2021/0019541 teaches a similar system in Figure 1 which is used to match photographs of people based comparing  feature vectors (see Wang Figure 8) while only using dominant features for the comparison (see paragraph [0075]). However, selecting features to lower the degree of similarity or calculating two separate degrees of similarity based on two separate specification informations is not taught by the reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637